DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 04/01/2019. Claims 1-20 are presently pending and are presented for examination.
Specification
The disclosure is objected to because of the following informalities:
“Figs. 22” should read “Fig. 22” (¶ 29).
“Figs. 23” should read “Fig. 22” (¶ 30).
“Figs. 24” should read “Fig. 22” (¶ 31).
“indicating a desired to enter the highway” should read “indicating a desire to enter the highway” (¶ 52).
“When two highways merges” should read “When two highways merge” (¶ 76).
Appropriate correction is required.
The use of the term “WIFI,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broxmeyer (US-5,369,591-A), hereinafter Broxmeyer.
Regarding claim 1:
		Broxmeyer discloses the following limitations:
“a stretch of highway that comprises one or more lanes, and each lane being divided into a plurality of fixed size slots.” (See at least Broxmeyer col. 8 ll. 54-61 and FIG. 2, which disclose a highway that is “divided laterally into lanes and longitudinally into zones, the zone boundaries being normal to the direction of vehicle travel. The zones are further divided into subzones, the subzones being of uniform length.” The “subzones being of uniform length” read on the “fixed sized slots” in the claim limitation.)
“a plurality of vehicles traveling on the highway at a system specified speed.” (See at least Broxmeyer col. 2 ll. 41-45, col. 4 l. 48-col. 5 l. 11, col. 7 ll. 24-38, and col. 13, ll. 10-15, which disclose that the vehicle speed is regulated for each zone.)
“and a control system configured to control the plurality of vehicles by sending commands to the plurality of vehicles via a wireless communication system.” (See at least Broxmeyer col. 1 ll. 12-27, col. 2 ll. 41-50, col. 2 l. 65-col. 3 l. 18, col. 3 ll. 27-41, col. 4 l. 66-col. 5 l. 5, col. 7 l. 62-col. 8 l. 9, and col. 8 ll. 24-53, which disclose that the vehicles are automatically controlled while on the automatic highway system.)
“wherein the control system is configured to divide time into timeslots based on the system specified speed and the size of the slots, such that each vehicle is “transmissions are separated through time-division multiplexing, each vehicle being assigned a periodic time slot for transmission and reception while in the zone.”)
“wherein each of the plurality of vehicles comprises a processor configured to receive a command from the control system and to control its associated vehicle according to the command.” (See at least Broxmeyer col. 10 ll. 37-42, col. 12 ll. 14-32, col. 12 l. 65-col. 14 l. 6, col. 14 ll. 44-54, col. 17 ll. 19-41, and FIG. 3, which disclose an "on-board vehicle control unit 10" that receives commands and controls the vehicle accordingly. This "on-board vehicle control unit 10" reads on the processor in the claim limitation.)
Regarding claim 2:
	Broxmeyer discloses the “highway system of claim 1,” and further discloses that “the control system sends a command to instruct one or more vehicles in a lane to speed up or slow down for a predetermined time period such that a specified slot in the lane is vacated.” (See at least Broxmeyer col. 11 l. 65-col. 12 l. 13 and col. 14 ll. 21-28, which disclose that the system can command “speed changes in the merging vehicle, and in the leading and trailing vehicles in the adjoining lane, to create a slot and to align the merging vehicle with the slot.”)
Regarding claim 3:
	Broxmeyer discloses the “highway system of claim 2,” and further discloses that “the control system sends a command to instruct a vehicle occupying a corresponding slot in an adjacent lane to occupy the vacated specified slot.” (See at least Broxmeyer col. 11 l. 65-col. 12 l. 13 and col. 14 ll. 21-28, which disclose that when “safe merge conditions exist between the entering vehicle and the corresponding leading and trailing vehicles in lane 2, zone computer 13 commands a merge left maneuver.” The “zone computer 13” reads on the “control system” in the claim limitation.)
Regarding claim 4:
Broxmeyer discloses the “highway system of claim 1,” and further discloses the following limitations:
“wherein the highway further comprises an entry point and an exit point.” (See at least Broxmeyer col. 1 ll. 12-27, col. 2 l. 65-col. 3 l. 18, col. 5 ll. 57-68, col. 6 ll. 1-9, col. 7 l. 62-col. 8 l. 9, and col. 8 ll. 24-53, which disclose a transition of control between a driver and the automatic control system. These transitions occur when vehicles enter and exit the highway.)
“wherein the control system is further configured to send a command to instruct an entering vehicle to enter the highway at the entry point at a specified entry time.” (See at least Broxmeyer col. 5 ll. 50-56, col. 6 ll. 1-9, and col. 11 l. 65-col. 12 l. 32, which disclose that when a vehicle reaches the highway entrance, the “driver then relinquishes control of the vehicle to the automatic control system. When safe merge conditions exist, as monitored from the wayside, a merge maneuver into the adjoining lane is executed.” The time when “safe merge conditions exist” reads on the “specified entry time,” and the area in which the vehicle makes the “merge maneuver into the adjoining lane” reads on the “entry point.”)
“and to send a command to instruct one or more vehicles in a lane to speed up or slow down for a predetermined time period such that a slot next to the entry point in the lane is vacated for the entering vehicle at the specified entry time.” “facilitates a "merge left" operation by creating, if necessary, a slot for the vehicle to enter in lane 2.” This is accomplished by commanding “speed changes in the merging vehicle, and in the leading and trailing vehicles in the adjoining lane, to create a slot and to align the merging vehicle with the slot.”)
“and wherein the control system is further configured to send a command to instruct an exiting vehicle to exit the highway at the exit point at a specified exit time.” (See at least Broxmeyer col. 1 ll. 12-27, col. 3 ll. 1-18, col. 5 ll. 57-68, col. 6 ll. 10-17, col. 7 l. 62-col. 8 l. 9, col. 8 ll. 24-53, col. 11 ll. 10-28, and col. 14 ll. 29-37, which disclose that at “an appropriate time, the vehicle is commanded, from the wayside, to begin a series of lane changes that will place the vehicle in the rightmost lane. When the vehicle has reached this lane, the driver is instructed to take over control of the vehicle. After completion of this transition, the driver removes the vehicle from the highway via the next exit.” The “appropriate time” reads on the “specified exit time.”)
“and to send a command to instruct one or more vehicles in one or more lanes to speed up or slow down for a predetermined time period such that one or more slots in one or more respective lanes are vacated allowing the exiting vehicle to reach the vacated slot in a lane next to the exit point.” (See at least Broxmeyer col. 1 ll. 12-27, col. 5 ll. 50-56, col. 11 l. 65-col. 12 l. 13, and col. 14 ll. 21-37, which disclose “effecting the transition back to driver control and exit from the highway,” which involves commanding “speed changes in the merging vehicle, and in the leading and trailing vehicles in the adjoining lane, to create a slot and to align the merging vehicle with the slot.”)
Regarding claim 10:
	Broxmeyer discloses the “highway system of claim 1,” and further discloses that “the control system is further configured to allow traffic entry and exit between the highway system and an unmanaged highway system by assuming control of entering vehicles from the unmanaged highway system and releasing control of exiting vehicles to the unmanaged highway system.” (See at least Broxmeyer col. 1 ll. 12-27, col. 2 l. 65-col. 3 l. 18, col. 5 ll. 57-68, col. 7 l. 62-col. 8 l. 9, and col. 8 ll. 24-53, which disclose that the driver relinquishes control of the vehicle to the automatic control system when entering the highway, and vice versa when the vehicle exits the highway.)
Regarding claim 11:
	Broxmeyer discloses the following limitations:
“dividing each of the one or more lanes into a plurality of fixed size slots.” (See at least Broxmeyer col. 8 ll. 54-61 and FIG. 2, which disclose a highway that is “divided laterally into lanes and longitudinally into zones, the zone boundaries being normal to the direction of vehicle travel. The zones are further divided into subzones, the subzones being of uniform length.” The “subzones being of uniform length” read on the “fixed sized slots” in the claim limitation.)
“controlling a plurality of vehicles traveling on the highway at a system specified speed.” (See at least Broxmeyer col. 1 ll. 12-27, col. 2 ll. 41-50, col. 2 l. 65-col. 3 l. 41, col. 4 l. 48-col. 5 l. 11, col. 7 ll. 24-38, col. 7 l. 62-col. 8 l. 53, and col. 13, ll. 10-15, which disclose that the vehicles are automatically controlled while on the automatic highway and that the vehicle speed is regulated for each zone.)
“and dividing a system time into timeslots based on the system specified speed and the size of the slots, such that each vehicle is assigned to occupy a slot in the highway during a timeslot.” (See at least Broxmeyer col. 4 ll. 7-13, col. 15 ll. 20-49, and col. 16 ll. 48-53, which disclose that vehicle “transmissions are separated through time-division multiplexing, each vehicle being assigned a periodic time slot for transmission and reception while in the zone.”)
“transmitting a control command to a processor in each of the plurality of vehicles via a wireless communication system so that the processor controls its associated vehicle according to the command.” (See at least Broxmeyer col. 10 ll. 37-42, col. 12 ll. 14-32, col. 12 l. 65-col. 14 l. 6, col. 14 ll. 44-54, col. 17 ll. 19-41, and FIG. 3, which disclose an "on-board vehicle control unit 10" that receives commands and controls the vehicle accordingly. This "on-board vehicle control unit 10" reads on the processor in the claim limitation.)
Regarding claim 12:
	Broxmeyer discloses the “method of claim 11,” and further discloses “sending a command to instruct one or more vehicles in a lane to speed up or slow down for a predetermined time period such that a specified slot in the lane is vacated.” (See at least Broxmeyer col. 11 l. 65-col. 12 l. 13 and col. 14 ll. 21-28, which disclose that the system can command “speed changes in the merging vehicle, and in the leading and trailing vehicles in the adjoining lane, to create a slot and to align the merging vehicle with the slot.”)
Regarding claim 13:
	Broxmeyer discloses the “method of claim 12,” and further discloses “sending a command to instruct a vehicle occupying a corresponding slot in an adjacent lane to occupy the vacated specified slot.” (See at least Broxmeyer col. 11 l. 65-col. 12 l. 13 and col. 14 ll. 21-28, which disclose “safe merge conditions exist between the entering vehicle and the corresponding leading and trailing vehicles in lane 2, zone computer 13 commands a merge left maneuver.” The “zone computer 13” reads on the “control system” in the claim limitation.)
Regarding claim 14:
	Broxmeyer discloses the “method of claim 11,” and further discloses the following limitations:
“wherein the highway further comprises an entry point and an exit point.” (See at least Broxmeyer col. 1 ll. 12-27, col. 2 l. 65-col. 3 l. 18, col. 5 ll. 57-68, col. 6 ll. 1-9, col. 7 l. 62-col. 8 l. 9, and col. 8 ll. 24-53, which disclose a transition of control between a driver and the automatic control system. These transitions occur when vehicles enter and exit the highway.)
“the method further comprising: sending a command to instruct an entering vehicle to enter the highway at the entry point at a specified entry time.” (See at least Broxmeyer col. 5 ll. 50-56, col. 6 ll. 1-9, and col. 11 l. 65-col. 12 l. 32, which disclose that when a vehicle reaches the highway entrance, the “driver then relinquishes control of the vehicle to the automatic control system. When safe merge conditions exist, as monitored from the wayside, a merge maneuver into the adjoining lane is executed.” The time when “safe merge conditions exist” reads on the “specified entry time,” and the area in which the vehicle makes the “merge maneuver into the adjoining lane” reads on the “entry point.”)
“and sending a command to instruct one or more vehicles in a lane to speed up or slow down for a predetermined time period such that a slot next to the entry point in the lane is vacated for the entering vehicle at the specified entry time.” (See at least Broxmeyer col. 5 ll. 50-56, col. 6 ll. 1-9, col. 11 l. 65-col. 12 l. 32, and “facilitates a "merge left" operation by creating, if necessary, a slot for the vehicle to enter in lane 2.” This is accomplished by commanding “speed changes in the merging vehicle, and in the leading and trailing vehicles in the adjoining lane, to create a slot and to align the merging vehicle with the slot.”)
“and sending a command to instruct an exiting vehicle to exit the highway at the exit point at a specified exit time.” (See at least Broxmeyer col. 1 ll. 12-27, col. 3 ll. 1-18, col. 5 ll. 57-68, col. 6 ll. 10-17, col. 7 l. 62-col. 8 l. 9, col. 8 ll. 24-53, col. 11 ll. 10-28, and col. 14 ll. 29-37, which disclose that at “an appropriate time, the vehicle is commanded, from the wayside, to begin a series of lane changes that will place the vehicle in the rightmost lane. When the vehicle has reached this lane, the driver is instructed to take over control of the vehicle. After completion of this transition, the driver removes the vehicle from the highway via the next exit.” The “appropriate time” reads on the “specified exit time.”)
“and sending a command to instruct one or more vehicles in one or more lanes to speed up or slow down for a predetermined time period such that one or more slots in one or more respective lanes are vacated allowing the exiting vehicle to reach the vacated slot in a lane next to the exit point.” (See at least Broxmeyer col. 1 ll. 12-27, col. 5 ll. 50-56, col. 11 l. 65-col. 12 l. 13, and col. 14 ll. 21-37, which disclose “effecting the transition back to driver control and exit from the highway,” which involves commanding “speed changes in the merging vehicle, and in the leading and trailing vehicles in the adjoining lane, to create a slot and to align the merging vehicle with the slot.”)
Regarding claim 20:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broxmeyer as applied to claims 1 and 11 above, and further in view of the journal article "Modelling lane changing and merging in microscopic traffic simulation" by Peter Hidas, hereinafter Hidas.
Regarding claim 5:
	Broxmeyer discloses the “highway system of claim 1,” but does not specifically disclose the following limitations. However, Hidas does teach these limitations:
“wherein the highway comprises two lanes that merge or cross at a slot common to both lanes.” (See at least Hidas section “4. The improved model” on pp. 367-369, which discloses a “merge point” where two lanes merge together. This “merge point”
“and the control system is further configured to send a command to one or more vehicles in the two lanes to change to another lane such that the common slot is occupied by no more than one vehicle from the two lanes at any given time.” (See at least Hidas section “4. The improved model” on pp. 367-369, which discloses an automatic procedure designed “to model realistic driver behaviour for the vehicles travelling in the main freeway lanes: as vehicles in the kerb lane approach the merge point, they check if there is a vehicle about to merge into their lane. If there is such a vehicle close-by, the vehicles in the kerb lane attempt to move into the middle or median lane so as to make way for the merging vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated highway system disclosed by Broxmeyer by implementing a procedure for safely merging two lanes together as taught by Hidas, because if “a vehicle cannot change lane right away, it tends to slow down and even stop. Consequently, the speed difference compared with the mean vehicle speed in the target lane increases which, in turn, makes lane changing even more difficult” (see at least Hidas section “3. Merging problems” on pp. 366-367).
Regarding claim 15:
	Broxmeyer discloses the “method of claim 11,” but does not specifically disclose the following limitations. However, Hidas does teach these limitations:
“wherein the highway comprises two lanes that merge or cross at a slot common to both lanes.” (See at least Hidas section “4. The improved model” on pp. 367-369, which discloses a “merge point” where two lanes merge together. This “merge point”
“and the method further comprising sending a command to instruct one or more vehicles on the two lanes to change to another lane such that the common slot is occupied by no more than one vehicle from the two lanes at any given time.” (See at least Hidas section “4. The improved model” on pp. 367-369, which discloses an automatic procedure designed “to model realistic driver behaviour for the vehicles travelling in the main freeway lanes: as vehicles in the kerb lane approach the merge point, they check if there is a vehicle about to merge into their lane. If there is such a vehicle close-by, the vehicles in the kerb lane attempt to move into the middle or median lane so as to make way for the merging vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated highway system disclosed by Broxmeyer by implementing a procedure for safely merging two lanes together as taught by Hidas, because if “a vehicle cannot change lane right away, it tends to slow down and even stop. Consequently, the speed difference compared with the mean vehicle speed in the target lane increases which, in turn, makes lane changing even more difficult” (see at least Hidas section “3. Merging problems” on pp. 366-367).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Broxmeyer as applied to claims 1 and 11 above, and further in view of "Revisiting Street Intersections Using Slot-Based Systems" by Remi Tachet et al., hereinafter Tachet.
Regarding claim 6:
	Broxmeyer discloses the “highway system of claim 1,” and further discloses that “the control system is further configured to send a command to instruct a plurality of vehicles to stop at a specified time.” (See at least Broxmeyer col. 4, ll. 20-25, col. 4 l. 48-col. 5 l. 5, col. 7 ll. 24-38, and col. 10 ll. 20-43, which disclose that when “it is determined by the zone computer that a vehicle must take some action, such as applying brakes to maintain safety, or changing to a different speed, the zone computer generates a command to this effect.” The time in which “it is determined by the zone computer that a vehicle must take some action” reads on the “specified time,” and “applying brakes… or changing to a different speed” reads on instructing the vehicles to stop as recited in the claim limitation.)
	Broxmeyer does not specifically disclose the following limitations. However, Tachet does teach these limitations:
“wherein the highway intersects with a road at an intersection, the intersection comprising one or more slots.” (See at least Tachet p. 2, third full paragraph, and FIG. 1 on p. 4, which disclose that “time slots for safely accessing the intersection area are assigned to individual vehicles,” and that each intersection has an “intersection area” where the roads cross.)
“and to instruct one or more vehicles in a lane to speed up or slow down for a predetermined time period such that the one or more slots at the intersection are not occupied when the plurality of vehicles stop at the specified time.” (See at least Tachet p. 2, third full paragraph, and FIG. 1 on p. 4, which disclose that “vehicles control their speed to reach the intersection at the beginning of the assigned time slot.” While Tachet discloses controlling vehicle speeds so that they never have to stop when approaching an intersection, it does not specifically disclose that the vehicles under its control ever stop at a specified time. However, Broxmeyer does teach the idea of controlling vehicles to stop at a specified time, as was demonstrated above. See Broxmeyer col. 4, ll. 20-25, col. 4 l. 48-col. 5 l. 5, col. 7 ll. 24-38, and col. 10 ll. 20-43.)
“better coordinated flows” that can be “more efficient than traditional traffic lights” (see at least Tachet p. 2, third and fourth full paragraphs).
Regarding claim 16:
	Broxmeyer discloses the “method of claim 11,” and further discloses “the method further comprising sending a command to instruct a plurality of vehicles to stop at a specified time.” (See at least Broxmeyer col. 4, ll. 20-25, col. 4 l. 48-col. 5 l. 5, col. 7 ll. 24-38, and col. 10 ll. 20-43, which disclose that when “it is determined by the zone computer that a vehicle must take some action, such as applying brakes to maintain safety, or changing to a different speed, the zone computer generates a command to this effect.” The time in which “it is determined by the zone computer that a vehicle must take some action” reads on the “specified time,” and “applying brakes… or changing to a different speed” reads on instructing the vehicles to stop as recited in the claim limitation.)
	Broxmeyer does not specifically disclose the following limitations. However, Tachet does teach these limitations:
“wherein the highway intersects with a road at an intersection, the intersection comprising one or more slots.” (See at least Tachet p. 2, third full paragraph, and FIG. 1 on p. 4, which disclose that “time slots for safely accessing the intersection area are assigned to individual vehicles,” and that each intersection has an “intersection area”
“and to instruct one or more vehicles in a lane to speed up or slow down for a predetermined time period such that the one or more slots at the intersection are not occupied when the plurality of vehicles stop at the specified time.” (See at least Tachet p. 2, third full paragraph, and FIG. 1 on p. 4, which disclose that “vehicles control their speed to reach the intersection at the beginning of the assigned time slot.” While Tachet discloses controlling vehicle speeds so that they never have to stop when approaching an intersection, it does not specifically disclose that the vehicles under its control ever stop at a specified time. However, Broxmeyer does teach the idea of controlling vehicles to stop at a specified time, as was demonstrated above. See Broxmeyer col. 4, ll. 20-25, col. 4 l. 48-col. 5 l. 5, col. 7 ll. 24-38, and col. 10 ll. 20-43.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated highway system disclosed by Broxmeyer by controlling the vehicle speeds to allow the highway to function with intersecting roads as taught by Tachet, because this modification allows for the production of “better coordinated flows” that can be “more efficient than traditional traffic lights” (see at least Tachet p. 2, third and fourth full paragraphs).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Broxmeyer as applied to claims 1 and 11 above, and further in view of Speiser (US-2013/0006464-A1), hereinafter Speiser.
Regarding claim 7:
	Broxmeyer discloses the “highway system of claim 1,” but does not specifically disclose the following limitations. However, Speiser does teach these limitations:
“wherein the control system is further configured to change the slot size of one or more slots in one or more lanes.” (See at least Speiser ¶¶ 31, 232-236, and FIG. “a length of each actual time slot may be determined by the speed that vehicles are traveling along a particular stretch of roadway… The length of each unique actual time slot may be based on the distance that a vehicle will travel in a one second period of time.” Since the length of the time slots are based on vehicle speed, which is a variable parameter, the slot sizes are changed as recited in the claim limitation.)
“and to send a command to instruct one or more vehicles to occupy their respective size-changed slots.” (See at least Speiser ¶¶ 31, 232-238, and FIG. 12-13, which disclose that the slot sizes may change and that “the distance between vehicles may be maintained by a local area monitoring computer by issuing commands to system vehicles to accelerate and/or decelerate.” By “issuing commands to system vehicles to accelerate and/or decelerate,” the vehicles can “occupy their respective size-changed slots,” as is illustrated in FIG. 12.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated highway system disclosed by Broxmeyer by allowing for the slot sizes to be changed as taught by Speiser, because this modification “provides the system with a mechanism for merging vehicles from one roadway to another or for entering and exiting vehicles from the system roadways,” and prevents “vehicles from getting too close to one another on the roadway” (see at least Speiser ¶¶ 235-236).
Regarding claim 17:
	Broxmeyer discloses the “method of claim 11,” but does not specifically disclose the following limitations. However, Speiser does teach these limitations:
“changing the slot size of one or more slots in one or more lanes.” (See at least Speiser ¶¶ 31, 232-236, and FIG. 12-13, which disclose that “a length of each actual time slot may be determined by the speed that vehicles are traveling along a particular stretch of roadway… The length of each unique actual time slot may be based on the distance that a vehicle will travel in a one second period of time.” Since the length of the time slots are based on vehicle speed, which is a variable parameter, the slot sizes are changed as recited in the claim limitation.)
“and sending a command to one or more vehicles to instruct the one or more vehicles to occupy their respective size-changed slots.” (See at least Speiser ¶¶ 31, 232-238, and FIG. 12-13, which disclose that the slot sizes may change and that “the distance between vehicles may be maintained by a local area monitoring computer by issuing commands to system vehicles to accelerate and/or decelerate.” By “issuing commands to system vehicles to accelerate and/or decelerate,” the vehicles can “occupy their respective size-changed slots,” as is illustrated in FIG. 12.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated highway system disclosed by Broxmeyer by allowing for the slot sizes to be changed as taught by Speiser, because this modification “provides the system with a mechanism for merging vehicles from one roadway to another or for entering and exiting vehicles from the system roadways,” and prevents “vehicles from getting too close to one another on the roadway” (see at least Speiser ¶¶ 235-236).
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Broxmeyer as applied to claims 1 and 11 above, and further in view of Ioli (US-2017/0132916-A1), hereinafter Ioli.
Regarding claim 8:
	Broxmeyer discloses the “highway system of claim 1,” but does not specifically disclose that “the control system is further configured to send a command to instruct one or more vehicles 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated highway system disclosed by Broxmeyer by controlling vehicles to travel in reverse as taught by Ioli, because this modification allows the control system to have access over all functions of the vehicles while they are traveling on the highway (see at least Ioli ¶¶ 110-117).
Regarding claim 9:
	Broxmeyer discloses the “highway system of claim 8” but does not specifically disclose that “the highway comprises a ring topology.” However, Ioli does teach this limitation. (See at least Ioli ¶¶ 10, 281 and FIG. 4, which disclose a circular highway.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated highway system disclosed by Broxmeyer by incorporating a circular road as taught by Ioli, because this allows for multiple vehicle entrances and exits to converge in one area (see at least Ioli FIG. 4). It would also appear that making this modification gives a vehicle the ability to loop around the road several times until it is ready to exit.
Regarding claim 18:
	Broxmeyer discloses the “method of claim 11,” but does not specifically disclose “sending a command to one or more vehicles instructing the one or more vehicles to travel in a reverse direction.” However, Ioli does teach this limitation. (See at least Ioli ¶¶ 110-112, which disclose automatic control over vehicles on a highway, which encompasses both forward and reverse movement.)

Regarding claim 19:
	Broxmeyer discloses the “method of claim 18,” but does not specifically disclose that “the highway comprises a ring topology.” However, Ioli does teach this limitation. (See at least Ioli ¶¶ 10, 281 and FIG. 4, which disclose a circular highway.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated highway system disclosed by Broxmeyer by incorporating a circular road as taught by Ioli, because this allows for multiple vehicle entrances and exits to converge in one area (see at least Ioli FIG. 4). It would also appear that making this modification gives a vehicle the ability to loop around the road several times until it is ready to exit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although the following references were not relied upon in the prior art rejections, they are still relevant to applicant’s disclosure.
BAI (US-2013/0336120-A1) discloses a method of addressing vehicle congestion which uses dynamic time slots and wireless communication.
FOWE (US-2019/0279502-A1) discloses a system that helps control vehicles in merging situations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662